EXHIBIT 99.1 1st Mariner Bancorp Reports 4th Quarter 2010 Results Baltimore, MD (January 31, 2011) – 1st Mariner Bancorp (NASDAQ: FMAR), parent company of 1st Mariner Bank, reported a pre-tax net loss of $3.5 million for the fourth quarter of 2010, an improvement of $3.0 million over a pre-tax net loss of $6.5 million for the fourth quarter of 2009. For year ended December 31, 2010, the Company reported a pre-tax net loss of $26.8 million, which was a $2.6 million increase over 2009’s pre-tax net loss of $24.1 million. Additionally, the Company reported that it established a valuation allowance on its deferred tax assets in the fourth quarter resulting in a net charge to income tax expense of $29.9. The Company reported an after tax net loss of $33.4 million for the fourth quarter compared to an after tax loss of $3.8 million in the fourth quarter of 2009 and an after tax net loss of $46.1 million for the year ended December 31, 2010 compared to an after tax net loss of $22.3 million for 2009. The Company noted that the establishment of the valuation allowance on the deferred tax assets does not preclude the Company from realizing these assets in the future, and the valuation allowance complies with FASB accounting standards. Importantly, the regulatory capital ratios of 1st Mariner Bank were not significantly impacted as most of the Company’s deferred tax assets were excluded from its regulatory capital ratios in prior periods. After giving effect to the charge to income taxes, the capital ratios of 1st Mariner Bank, 1st Mariner’s largest subsidiary, were as follows: Total Risk Based Capital 8.1%; Tier 1 Risk Based Capital 6.8%; and Tier 1 Leverage Ratio 4.8%. Edwin F. Hale, Sr., 1st Mariner’s Chairman and Chief Executive Officer, said, “We improved our pretax operating results by $3.0 million in the fourth quarter of 2010 versus the fourth quarter of 2009, however the recording of the valuation allowance did impact our reported net income. We continue to work diligently to increase our capital ratios with the intent of satisfying the requirements set forth in our agreement signed with our regulators.As we continue our efforts to increase capital, we consult regularly with our regulators and have kept them fully informed of the status of our progress. “Excluding the negative impact of the valuation allowance on the deferred tax assets, most other measures of operating performance improved, including higher net interest income, lower net charge-offs and lower operating expenses compared to the same quarter of 2009.Over the past year we instituted many measures to increase revenue and reduce costs that have improved operational efficiency.” Hale concluded, “we remain focused on preserving value for our shareholders and serving our many loyal customers.” Operating Summary The net interest margin improved to 3.02% in the fourth quarter of 2010, compared to 2.72% in the fourth quarter of 2009. Reduced interest expense on borrowings of 64 basis points was a factor of the improvement in 2010 compared to 2009. On a year to date basis, the net interest margin improved to 2.91% in 2010 from 2.43% in 2009. For the year 2010, the margin was improved by higher yields on earning assets coupled with the reduction in interest expense. Non-interest income decreased $900 thousand in the fourth quarter of 2010 to $5.2 million in 2010 vs. $6.1 million in 2009. Although gross mortgage banking revenue increased in 2010 over 2009, fee income overall decreased largely as a result of the implementation of new regulations that lowered deposit account service charges. Gross mortgage banking revenue was $4.0 million for the fourth quarter of 2010 and $3.4 million in the fourth quarter of 2009. Mortgage volume remained high in 2010 primarily due to low interest rates. On a year to date basis, non interest income decreased $600 thousand, from $28.3 million in 2009 to $27.7 million in 2010. Again, gross mortgage banking revenue increased from $16.1 million in 2009 to $17.5 million in 2010. However, fee income on deposit accounts decreased $1.4 million from $5.3 million in 2009 versus $3.9 million in 2010 due to new regulations. Non-interest expenses improved as a result of the cost cutting measures that were previously put in place. Total non-interest expenses decreased from $17.0 million in the fourth quarter of 2009 to $15.8 million in the fourth quarter of 2010. On a year to date basis non-interest expenses decreased $800 thousand, with $67.0 million in 2010 compared to $67.8 million in 2009. Salaries and benefits decreased $1.0 million, with $5.8 million in the fourth quarter of 2010 versus $6.8 million in the fourth quarter of 2009.On a year to date basis, total salaries and benefits were $25.2 million in 2010 and $26.5 million in 2009. The decrease in salaries and benefits was due to staff reductions, elimination of certain paid holidays, and branch closures. - Total revenue for the three months ended December 31, 2010 was $13.3 million, which representsa 4% decrease over 2009’s figure of $13.8 million. On a year to date basis, total revenue was $57.6 million for 2010 which was a 4% increase over the 2009 period’s figure of $55.4 million. Decreases in non-interest income were caused by reduced fee income resulting from the implementation of new regulations. Offsetting the reduced fee income were increases in net interest income. - Net interest income increased to $8.1 million in the fourth quarter of 2010 compared to $7.7million in the fourth quarter of 2009. For the twelve months ended December 31, 2010, net interest income was $29.8 million, a 10% improvement over 2009’s $27.1 million. The increase is primarily due to the reduction of debt and related interest expense attributable to the Company’s exchange for and elimination of $21million in trust preferred debt securities in the first and second quarters, as well as lower costs of deposits and borrowed funds. - Average earning assets were $1.06 billion for the fourth quarter of 2010, which was a 4.5% decrease over the fourth quarter 2009 balance of $1.11 billion. The decrease was due to a reduction in loans, investments, and interest bearing deposits. - Net charge-offs decreased 22% during the quarter, with $2.1 million in the fourth quarter of 2010 compared to $2.7 million in the fourth quarter of 2009. For the years ended December 31, 2010 and 2009, net charge-offs were $14.8 million and $12.2 million, respectively. The provision for loan losses totaled $1.0 million for the fourth quarter of 2010, a decrease of $2.3 million over the provision of $3.3 million in the corresponding quarter last year.For the twelve months ended December 31, the provision for loan losses was $17.3 million and $11.7 million in 2010 and 2009, respectively. The allowance for loans losses at the end of the fourth quarter of 2010 was $14.1 million, an increase of 21% over the prior year’s figure of $11.6 million. The allowance for loan losses as a percentage of total loans was increased to 1.74% as of December 31, 2010, compared to 1.31% as of December 31, 2009. Comparing balance sheet data as of December 31, 2010 and 2009, total assets decreased to $1.31 billion, 5.0% lower than the prior year’s $1.38 billion. The decrease is primarily attributable to a $28.2 million reduction in the deferred tax assets due to a valuation allowance and decreases in loans of $78.8 million. - Net deferred tax assets decreased $28.2 million as a result of the establishment of the previously discussed valuation allowance. - Total loans outstanding decreased $78.8 million, or 9.0%, to $812.2 million as of December 31, 2010. Continued resolution of problem assets and commercial loan maturities contributed to the decrease. - Total deposits decreased $24.6 million, or 2.2%, from $1.15 billion in 2009 to $1.12 billion as of December 31, 2010. Money market accounts decreased $32 million, from $157.9 million as of December 31, 2009 to $125.9 million as of December 31, 2010. Offsetting this decrease was an increase in Certificates of Deposit of $12.3 million. Total Certificates of Deposit were $823.6 million as of December 31, 2010 compared to $811.4 million as of December 31, 2009. 1st Mariner Bancorp is a bank holding company with total assets of $1.31 billion.Its wholly owned banking subsidiary, 1st Mariner Bank, with total assets of $1.31 billion, operates 22 full service bank branches in Baltimore, Anne Arundel, Harford, Howard, Talbot, and Carroll counties in Maryland, and the City of Baltimore. 1st Mariner Mortgage, a division of 1st Mariner Bank, operates retail offices in Central Maryland and the Eastern Shore of Maryland.1st Mariner Mortgage also operates direct marketing mortgage operations in Baltimore.1st Mariner Bancorp’s common stock is traded on the NASDAQ Global Market under the symbol “FMAR”.1st Mariner’s Website address is www.1stMarinerBancorp.com, which includes comprehensive level investor information. In addition to historical information, this press release contains forward-looking statements that involve risks and uncertainties, such as statements of the Company’s plans and expectations regarding the Company’s efforts to meet regulatory capital requirements established by the Federal Reserve and the FDIC, revenue growth, anticipated expenses, profitability of mortgage banking operations, and other unknown outcomes.The Company’s actual results could differ materially from management’s expectations.Factors that could contribute to those differences include, but are not limited to, the Company’s ability to increase its capital levels and those of First Mariner Bank, volatility in the financial markets, changes in regulations applicable to the Company’s business,its concentration in real estate lending, increased competition, changes in technology, particularly Internet banking, impact of interest rates, possibility of economic recession or slowdown (which could impact credit quality, adequacy of loan loss reserve and loan growth), dependency on key personnel, particularly Edwin F. Hale, Sr., Chairman of the Board of Directors and CEO of the Company Greater detail regarding thesefactors is provided in the forward looking statements andRisk Factorssections included in the reports filed by the Company with the SEC, including the Company’s Annual Report on Form 10-K for the year ended December 31, 2009 and the Company’s Form 10-Q for the period ended September 30, 2010. Our forward-looking statements may also be subject to other risks and uncertainties, including those we may discuss elsewhere in this news release, or in our SEC filings, which are accessible on our web site and at the SEC’s web site, www.sec.gov. Contact: Mark A. Keidel – EVP/COO 410-558-4281 FINANCIAL HIGHLIGHTS (UNAUDITED) First Mariner Bancorp (Dollars in thousands, except per share data) For the three months ended December 31, $ Change % Change Summary of Earnings: Net interest income $ $ 6 % Provision for loan losses ) -70 % Noninterest income ) -15 % Noninterest expense ) -7 % Net loss before income taxes ) ) -46 % Income tax expense/(benefit) ) -1175 % Net loss from continuing operations ) ) ) % Net (loss)/income from discontinued operations - ) ) % Net loss ) ) ) -774 % Profitability and Productivity: Net interest margin % % - 11 % Net overhead ratio % % - -12 % Efficiency ratio % % - -11 % Mortgage loan production 53 % Average deposits per branch 2 % Per Share Data: Basic earnings per share - continuing operations $ ) $ ) ) -221 % Diluted earnings per share - continuing operations $ ) $ ) ) -221
